Citation Nr: 0518794	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-28 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to August 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Wilmington, Delaware Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran was scheduled for a hearing before the Board in 
Washington, DC, on April 15, 2004.  However, prior to that 
date, he withdrew his request for a hearing.

In a June 2005 Informal Hearing Presentation, the veteran's 
representative characterized the issue on appeal as 
entitlement to service connection for psychoneurotic 
disorder.  The Board notes that this appeal has been 
procedurally developed for appellate review on the issue of 
entitlement to service connection for PTSD.  Because the 
issue of entitlement to service connection for psychiatric 
disorder other than PTSD has not been developed for appellate 
review, it is referred to the RO for appropriate action. 


FINDING OF FACT

The veteran does not currently have PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.304(f) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations, 
prior to the initial adjudication of his claim, by letter 
dated in May 2001.  He was given ample time to respond.  

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained, and the 
veteran has been afforded an appropriate VA examination.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

Accordingly, the Board will address the merits of the claim. 

Factual Background

The veteran served on active duty from April 1972 to August 
1974.  The veteran's DD Form 214 indicates that his primary 
specialty was chef/cook.  He was awarded the National Defense 
Service Medal.

Service medical records, including a July 1974 separation 
examination report, are negative for complaints or findings 
related to PTSD.

VA outpatient and hospitalization reports dated from 1997 to 
2000 note the veteran's treatment for various disabilities, 
including alcohol and drug dependency.  No psychiatric 
complaints or findings were noted.

VA outpatient treatment records dated from 2000 to 2001 note 
the veteran's treatment for various disabilities, including 
alcohol dependency and anxiety.  No complaints or findings 
related to PTSD were noted.

In February 2001, the veteran submitted a claim for service 
connection for PTSD.  He stated, "I feel that my combat 
training is the cause."  

In a statement received by the RO in March 2001, the veteran 
indicated that he began drinking and using drugs during his 
military service to cope with the stress of his everyday 
duties.  He described an incident when his ship was laying 
undersea cable in the North Atlantic.  A British submarine 
came up from behind his ship and they were told to man the 
battle stations; the veteran stated that he expected gunfire 
from the submarine. 

A May 2001 VA psychiatric examination report notes that the 
veteran had vague complaints of anger and frustration over 
situations in his life, including his divorce.  He maintained 
that his combat training "to kill" while in the Navy caused 
him to develop PTSD.  He reported that five men were injured 
when a line snapped on his ship.  He also reported that there 
was one incident of a fire onboard the ship, and one incident 
when the presence of a submarine caused an alarm to sound.  
The veteran indicated that he had been receiving psychiatric 
treatment at the Wilmington VA Medical Center since the 
1990s.  He also reported that he was unemployed.  He 
complained of feelings of frustration and anger.  He also 
reported a history of substance abuse.  The examiner opined 
that there was no basis for a diagnosis of PTSD; he further 
opined that it was difficult to establish much else of a 
psychiatric diagnosis.  The diagnosis was dysthymic disorder 
with secondary alcohol dependence, currently in remission.

In a statement received by the RO in March 2002, the veteran 
stated that his first major disappointment and stressful 
incident in service was that he did not get to go to culinary 
school as he had requested. 

VA treatment records dated from 2002 to 2003 note the 
veteran's ongoing treatment for various disabilities, 
including alcohol dependency, drug dependency and major 
depression.  They are negative for evidence of PTSD.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

This issue turns on whether the veteran does, in fact, have 
PTSD.  As noted above, there must be medical evidence of a 
current disability.  The veteran's sincere belief that he has 
PTSD is not enough as he does not have the medical expertise 
or training necessary to diagnose his condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The  
veteran's VA treatment records note no complaints or findings 
related to PTSD.  The May 2001 VA psychiatric examination 
resulted in a conclusion that the veteran did not meet the 
criteria for a diagnosis of PTSD.  

Under the circumstances, the Board concludes that the clear 
weight of the medical evidence favors the conclusion that the 
veteran does not have PTSD.  Because the weight of the 
evidence as described above clearly favors a denial of the 
claim for service connection for PTSD, the doctrine of giving 
the veteran the benefit of the doubt when the evidence is in 
relative equipoise is not for application.  See 38 U.S.C.A. § 
5107(b).  


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


